United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.N., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Youngstown, OH, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
John P. Lutseck, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 08-1312
Issued: December 17, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 25, 2008 appellant filed a timely appeal of a February 21, 2008 decision of the
Office of Workers’ Compensation Programs, denying his request for an oral hearing. Since more
than one year has elapsed between the last merit decisions on November 30 and December 11,
2006 and the filing of this appeal, the Board lacks jurisdiction to review the merits of the claim
pursuant to 20 C.F.R. §§ 501.2(c), 501.3(d)(2) and 501.6(c) and (d).
ISSUE
The issue is whether the Office properly denied appellant’s request for an oral hearing
before an Office hearing representative.
FACTUAL HISTORY
The Office accepted that appellant sustained a permanent aggravation of preexisting
degenerative arthritis of the right knee, and post-traumatic patellofemoral arthritis of the left
knee. On September 13, 1994 it issued a schedule award for a 52 percent permanent impairment

to the right leg.1 Appellant received a schedule award dated April 14, 2003 for a 15 percent left
leg permanent impairment
On June 13, 2006 the Office issued a payment of $56,826.77, which represented an
additional schedule award of a 29 percent leg impairment. It advised appellant by letter dated
June 15, 2006 that the payment had been issued prematurely and additional development of the
medical evidence was warranted. By decision dated August 14, 2006, the Office determined that
appellant was entitled to an additional one percent for the left leg and no additional impairment
for the right leg.
In a letter dated August 14, 2006, the Office advised appellant of a preliminary finding
that an overpayment of $56,826.77 was created and appellant was at fault in creating the
overpayment. Appellant was advised of a right to request a hearing before an Office hearing
representative within 30 days.
A decision dated November 30, 2006 was issued finalizing an overpayment of
$56,826.77 and denying waiver. The decision indicated that appellant had agreed to repay the
overpayment at $300.00 per month. By decision dated December 11, 2006, the Office issued a
schedule award for an additional one percent permanent impairment to the left leg.
By letter dated August 28, 2007, appellant requested that he be exempted from repaying
the overpayment due to limited income. On October 15, 2007 he submitted an overpayment
recovery questionnaire (Form OWCP-20).
By letter dated November 28, 2007, the Office advised appellant that it had reviewed the
financial information submitted and determined that a change in the repayment plan was not
warranted. It noted that appellant had not submitted a $300.00 payment since June 2007 and if
necessary the Office would pursue recovery of the debt by contacting the Office of Personnel
Management (OPM) to offset disability retirement benefits.
By letter dated December 26, 2007, appellant’s representative requested an oral hearing
of the Office “decision” dated November 28, 2007. In a decision dated February 21, 2008, the
Office’s Branch of Hearings and Review noted the preliminary overpayment determination was
dated August 14, 2006, and therefore appellant’s request for a hearing was untimely. The
Branch of Hearings and Review further stated that in its discretion it had considered the request,
and found the district Office had issued a final decision on November 30, 2006. It was also
noted that appellant could appeal the case to the Board.

1

The Board affirmed the Office’s finding of a 52 percent permanent impairment to the right leg. Docket No. 0055 (issued November 17, 2000).

2

LEGAL PRECEDENT
The statutory right to a hearing under 5 U.S.C. § 8124(b)(1) follows the initial final merit
decision of the Office. Section 8124(b)(1) provides as follows:
“Before review under [s]ection 8128(a) of this title, a claimant for compensation
not satisfied with a decision of the Secretary under subsection (a) of this section is
entitled, on request made within 30 days after the date of issuance of the decision,
to a hearing on his claim before a representative of the Secretary….”
The Office’s regulations provide a claimant may request a prerecoupment hearing with
respect to an overpayment.2 Failure to request the prerecoupment hearing within 30 days shall
constitute a waiver of the right to a hearing.3 The only right to a review of a final overpayment
decision is to the Board.4 The hearing provisions of 5 U.S.C. § 8124(b) do not apply to a final
overpayment decision.5
ANALYSIS
The August 14, 2006 preliminary determination of overpayment provided appellant with
a right to request a prerecoupment hearing within 30 days. As noted above, if a claimant does
not request a hearing within 30 days, it is considered a waiver of the right to a hearing. When the
final overpayment decision is issued, there is no right to a hearing and the Office does not have
discretion to grant a hearing. The only right of appeal is to the Board.
With respect to a prerecoupment hearing on the overpayment, therefore, appellant’s
December 26, 2007 request is clearly untimely. Once the Office issued its November 30, 2006
final overpayment decision, appellant’s only appeal right was to the Board. In his December 26,
2007 request for a hearing, he asserted that he was appealing a decision of the Office dated
November 28, 2007. The Office letter dated November 28, 2007 was not, however, a final
decision with appeal rights that included a right to a hearing. The letter did not provide any
information on appeal rights.6 Moreover, it addressed repayment of the overpayment that did not
involve continuing wage-loss compensation payments. Appellant was receiving disability
benefits from OPM and the Office indicated that it may have to pursue debt collection from
OPM. This issue is not under the jurisdiction of the Federal Employees’ Compensation Act.7

2

20 C.F.R. § 10.432.

3

Id.

4

20 C.F.R. § 10.440.

5

Id.; see also Philip G. Feland, 48 ECAB 485 (1997).

6

An Office final decision is accompanied by information about the claimant’s appeal rights.
§ 10.126 (1999).
7

See Robert S. Luciano, 47 ECAB 793, 799 (1996); Levon H. Knight, 40 ECAB 658 (1989).

3

20 C.F.R.

The Board therefore finds the December 26, 2007 request for an oral hearing before an
Office hearing representative was properly denied. Appellant is not entitled to a hearing with
respect to the November 30, 2006 decision and the November 28, 2007 letter from the Office
was not a final decision with appeal rights.
CONCLUSION
The Office properly denied appellant’s request for an oral hearing before an Office
hearing representative.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated February 21, 2008 is affirmed.
Issued: December 17, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

